DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 01/13/2022. Claims 1,5 and 14 are currently amended, claims 2,4,6-13 and 15-22 are previously presented and claims 3 and 23-25 are cancelled. Accordingly claims 1-2 and 4-22 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-2 and 4-22 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Examiner respectfully notes that the term “needle” is interoperated in the light of paragraph [0029] of the instant publication as non-flexible tubing structure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 are currently depend on claim 3 which is cancelled by the amendment filed on 07/20/2022, thus the scope of claims 8-9 are unclear. For the purpose of compact persecution, claims 8-9 are examined below as they depend from claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037 – of record) in view of Miri (US 2021/0121639) alone/or further in view of Ozbolat (US 2016/0288414 – of record).
Regarding claims 1, Hauser teaches a nozzle (print head (100)) capable for 3D tissue bioprinting (see Fig. 1) comprising: at least one buffer solution inlet; at least one peptide inlet; at least one cell inlet (see Fig.1E; Page 14, lines 20-25); at least one buffer needle (i.e. a second needle capable to allow the buffer solution to pass through) (see Fig.4B; Page 18, lines 4-10); a main needle that configured to receive a tubing for the cell culture capable of being at least one cell needle (see Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32); and fluid duct (110) capable of being a mixing chamber, wherein the at least one buffer solution inlet is attached to the at least one peptide inlet, wherein the cell inlet attaches to the cell needle from a top of cell needle (see Fig.1E, Figs. 3A-B and Fig.4B; Page 18, lines 4-10 and Page 19, lines 21-32), wherein the buffer solution inlet and peptide inlet attached to the buffer needle from a top of buffer needle through the mixing chamber (110), and wherein the at least one cell needle is attached to the at least one buffer needle (i.e. the tubing for the cell culture media inlets were inserted into the side wall of the main needle) (see Fig. 1E , Figs. 3A-B and Fig.4B; Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32).  However, Hauser does not explicitly teach wherein the at least one cell needle is attached externally at an angle to the at least one buffer needle.
In the same field of endeavor, Bio-printers, Miri teaches a printer device (100) capable of delivering multi-part materials of biomaterials, comprises two or more syringes (50a, 50b) having a first needle capable of being cell needle and a second needle capable of being a buffer needle; wherein the cell needle is attached externally at an angle to the buffer needle (see Fig.3; [0036],[0038-0039]).  
In the same field of endeavor, Bio printers, Ozbolat teaches a nozzle assembly (50) configured to receive and dispense at least one biomaterial, comprises a first needle configured to receive cell materials from a cell inlet (68), thus the first needle is capable of being a cell needle,  and a second needle configured to receive a bio material from an inlet (94) capable of being buffer solution inlet, thus the second needle is capable of being a buffer needle; and wherein first needle (cell needle) is attached externally at an angle to the second needle (buffer needle) (see annotated Fig. 6 below;[0108])


    PNG
    media_image1.png
    546
    878
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with wherein the at least one cell needle is attached externally at an angle to the at least one buffer needle as taught by Miri or Ozbolat in order to minimize the distance between the two needles. In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
  	Regarding claim 2, Modified Hauser in view of Miri or Ozbolat teaches the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
Hauser does not explicitly teach, wherein the at least one buffer solution inlet is attached from a side of the at least one peptide inlet. However, since Hauser teaches an alternative embodiment wherein a first nozzle (401) contained peptide solution and a second nozzle (402) contained the phosphate buffer solution attached from a side of at least one peptide inlet (see Fig.13A; [0159]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with arranging the at least one buffer solution inlet is attached from a side of the at least one peptide inlet in order to minimize the distance between the two nozzles.  In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 6, Hauser further teaches the nozzle for 3D tissue bioprinting, wherein the buffer solution compatible with the at least one buffer solution inlet is phosphate-buffered saline (PBS) (see Fig.1A; Page 13, lines 25-27).
Regarding claim 7, Hauser further teaches the nozzle for 3D tissue bioprinting comprises two inlets (212,216) capable of being two buffer solution inlets, wherein the two buffer solution inlets are attached on opposite ends from either side of the at least one peptide inlet (214) (see Fig. 2; [01116]).
Regarding claim 8, Modified Hauser in view of Miri or Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell needle is attached to the at least one peptide needle is approximately 40- 80 degree (see [0158] of Ozbolat).
Regarding claim 9, Modified Hauser in view of Miri or Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell inlet is attached to the at least one peptide inlet is approximately 80 degree (see [0158] of Ozbolat).
Regarding claims 10-11, Modified Hauser in view of Miri or Ozbolat teaches the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
 	Hauser does not explicitly teach wherein the length of the nozzle is approximately 50-60 mm or/and approximately 55 mm. However, since Hauser teaches that the length of the main needle is 25 mm and the mixing chamber is 20 mm (see Page 18, lines 9-12), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the length of the nozzle is approximately 50-60 mm, and approximately 55 mm in order to improve the fluid-ability of material.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).

Regarding claim 12, Modified Hauser in view of Miri or Ozbolat the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
Hauser further teaches wherein a bottom of the at least one cell inlet terminates at a cell needle and a bottom of the at least one peptide inlet and the at least one PBS inlet terminate at a peptide and PBS needle (see Figs.1A, Fig.3A; Page 17, lines 27-34, Page 18, lines 4-10).
Hauser discloses the claimed invention except for wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle in order to control the cell material flow. In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 13, Modified Hauser in view of Miri or Ozbolat teaches the nozzle for 3D tissue bioprinting, wherein an outer diameter (OD) of the cell needle is approximately 0.9-1.8 mm, and OD of the peptide needle is 0.8-1.2 mm (see Page 17, lines 30-36).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037 – of record) in view of Miri (US 2021/0121639) alone/or Ozbolat (US 2016/0288414 – of record) as applied to claim 1 above, and further in view of Nelson (US 2021/0114276 – of record).
Regarding claim 4, Hauser teaches a nozzle for 3D tissue bioprinting of as discussed in claim 1 above.  
Hauser does not explicitly teach wherein a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet. 
In the same field of endeavor, 3D Bio-printing, Nelson teaches a hydrogel extrusion assembly (100) that includes a coaxial nozzle (102) an first inlet (116) capable of being at least one buffer solution inlet, and a lateral inlet (122) capable of being at least one peptide inlet, wherein the nozzle is connected to a first syringe (104) that includes a first reservoir (128) containing a hydrogel solution (130), a second syringe (106) (see Fig. 1;[0036]); and wherein the syringe barrels attached via a locking mechanism ( Luer-lock) fitting to the fabricated nozzle (see [0079] and [0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet as taught by Nelson in order to provide secure connection between the syringes and the inlets.
Regarding claim 5, Modified Hauser in view of Nelson further teaches the nozzle for 3D tissue bioprinting, wherein the locking mechanism is a Luer lock (see [0079] and [0109]).
Claims 14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037- of record) in view of Ozbolat (US 2016/0288414 – of record).
Regarding claim 14, Hauser teaches a nozzle (print head (100)) for 3D tissue bioprinting (see Fig. 1) comprising: 
at least one buffer solution inlet; at least one peptide inlet; at least one cell inlet (see Fig.1E; Page 14, lines 20-25); at least one buffer needle; at least one cell needle (see Fig.4B; Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32); and fluid duct (110) capable of being a mixing chamber, wherein the at least one buffer solution inlet is attached … to the at least one peptide inlet, wherein the cell inlet attaches to the cell needle from the top (see Fig.1E, Fig. 3; Page 18, lines 4-10 and Page 19, lines 21-32). However, Hauser does not explicitly teach wherein the at least one buffer solution inlet is attached from a side of the at least one peptide inlet.  In the same field of endeavor, Bio printers, Ozbolat teaches a nozzle assembly (50) configured to receive and dispense at least one biomaterial, comprises a first inlet (68) capable of being buffer solution inlet is attached from a side of an inlet (94) capable of being at least one peptide inlet (see Fig.6; [0108]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with arranging the at least one buffer solution inlet is attached from a side of the at least one peptide inlet as taught by Ozbolat in order to minimize the distance between the two nozzles (see [0158]).
Modified Hauser further teaches wherein the buffer solution inlet and peptide inlet attached to the buffer needle from a top of the buffer needle through the mixing chamber (110), and wherein the at least one cell inlet is disposed externally and attached at an angle to the at least one peptide inlet (see Fig. 1E and Fig. 3; Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32).
Regarding claim 17, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the buffer solution compatible with the at least one buffer solution inlet is phosphate-buffered saline (PBS) (see Fig.1A; Page 13, Lines 25-27).
Regarding claim 18, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting comprises two inlets (212,216) capable of being two buffer solution inlets, wherein the two buffer solution inlets are attached on opposite ends from either side of the at least one peptide inlet (214) (see Fig. 2; [01116]).
Regarding claim 19, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell needle is attached to the at least one peptide needle is approximately 40- 80 degree (see [0158] of Ozbolat).
Regarding claim 20, Modified Hauser in view of Ozbolat teaches the nozzle for 3D tissue bioprinting of as discussed in claim 14 above.  Hauser does not explicitly teach wherein the length of the nozzle is approximately 50-60 mm. However, since Hauser teaches that the length of the main needle is 25 mm and the mixing chamber is 20 mm (see Page 18, lines 9-12), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the length of the nozzle is approximately 50-60 mm in order to improve the fluid-ability of material.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 21, Hauser teaches the nozzle for 3D tissue bioprinting of as discussed in claim 14 above.
Hauser further teaches wherein a bottom of the at least one cell inlet terminates at a cell needle and a bottom of the at least one peptide inlet and the at least one PBS inlet terminate at a peptide and PBS needle (see Figs.1A, Fig.3A; Page 17, lines 27-34, Page 18, lines 4-10). Hauser discloses the claimed invention except for wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle in order to control the cell material flow. In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 22, Hauser further teaches the nozzle for 3D tissue bioprinting, wherein an outer diameter (OD) of the cell needle is approximately 0.9-1.8 mm, and OD of the peptide needle is 0.8-1.2 mm (see Page 17, lines 30-36).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037 – of record) in view of Ozbolat (US 2016/0288414 – of record) as applied to claim 14 above, and further in view of Nelson (US 2021/0114276 – of record).
Regarding claim 15, the combination of Hauser and Ozbolat teaches a nozzle for 3D tissue bioprinting of as discussed in claim 14 above.
Hauser does not explicitly teach wherein a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet. 
In the same field of endeavor, 3D Bio-printing, Nelson teaches a hydrogel extrusion assembly (100) that includes a coaxial nozzle (102) an first inlet (116) capable of being at least one buffer solution inlet, and a lateral inlet (122) capable of being at least one peptide inlet, wherein the nozzle is connected to a first syringe (104) that includes a first reservoir (128) containing a hydrogel solution (130), a second syringe (106) (see Fig. 1;[0036]); and wherein the syringe barrels attached via a locking mechanism ( Luer-lock) fitting to the fabricated nozzle (see [0079] and [0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by combination of Hauser and Ozbolat with a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet as taught by Nelson in order to provide secure connection between the syringes and the inlets.
Regarding claim 16, Modified Hauser in view of Nelson further teaches the nozzle for 3D tissue bioprinting, wherein the locking mechanism is a Luer lock (see [0079] and [0109]).
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, Applicant's amendment(s) filed on 07/20/2022 introduced a new 112(b) issue (see 112 b rejection above).
With respect to the claims rejection(s) under 35 U.S.C. § 102, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Miri (US 2021/0121639) or  Ozbolat (US 2016/0288414 – of record). Applicant’s arguments are moot in view of the new grounds of rejection
Applicant argues that the two needles disclosed in Hauser are configured different from the nozzle recited in the present claim because instantly amended claim recites “the at least one cell needle is attached externally at an angle”, see remarks, Page 12.
Examiner respectfully submits that Hauser discloses an embodiment depicted by Fig.13A-B, wherein a nozzle (411) for peptide solution capable of being a nozzle for cell materials and a nozzle (421) for providing buffer solution (see Figs.13A-B); and the cell nozzle is attached external at an angle to the buffer nozzle such that the stream from both the nozzles meet at one point (see Figs.13A-B;[0063],[0108] and [0133]). Therefore, the combination of Hauser and Miri or Ozbolat renders the amended limitation obvious (see the 103 rejection of claim 1 above). 
Regarding applicant arguments that Hauser teaches a configuration of a second needle was inserted inside the main needle, as opposite to being attached externally as recited in claim 1, Examiner respectfully submits that the claim does not precluded the attachment of the needles via insertion. The claim merely requires the cell needle to be attached to buffer needle and Hauser teaches the two needles are attached via insertion mechanism, thus the configuration of needle’s attachment as disclosed by Hauser and Miri or Ozbolat  reads on the needles attached externally as recited in claim. 
Applicant further argues that Examiner has wrongfully concluded the material do not contribute to the defining of structural limitation because the introduction of these material and configuration of the inlets are necessarily parameters, see remarks, page 13. 
Examiner respectfully notes that Applicant has not shown why the inlets of Hauser are not capable to provide the bio-materials as instantly claimed.  Hauser discloses three inlets that configured for taking a bio-ink solution, a phosphate buffer saline and a dispersion, e.g. a cell culture medium (see page 14, lines 19-25), thus a person having an ordinary skill in the art would  readily recognize /understand that inlets as disclosed by Hauser capable to be configured to provide the materials as instantly claimed. In addition, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743